NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                     ____________

                            No. 16-4279
                           ____________

                   GEORGE E. JOHNSON, JR.,
                                       Appellant

                                  v.

        JONATHAN P. RARDIN, Esq.; SOUTHEASTERN
     PENNSYLVANIA TRANSPORTATION AUTHORITY;
      JOE CASEY, in their individual as well as their official
  capacity as state actors; ELLIS I. MEDOWAY, Esq., in their
     individual as well as their official capacity as state actors;
       JEFFREY LANDOSKY, Esq.; UNITED STATES OF
  AMERICA, & Clerk #2; HOWARD A. ROSENTHAL, Esq.,
in their individual as well as their official capacity as state actors;
      ARCHER & GREINER; GARY D. FRY, Esq., in their
    individual as well as in their official capacity as state actors
             __________________________________

         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                   (D.C. Civ. No. 13-cv-05542)
         District Judge: Honorable Mitchell S. Goldberg
           __________________________________

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                        July 20, 2017

 Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                   (Opinion filed: July 21, 2017)
                                      ____________

                                        OPINION*
                                      ____________


PER CURIAM

       George E. Johnson, Jr. appeals from an order of the District Court dismissing his

motion to alter or amend the judgment pursuant to Federal Rule of Civil Procedure 60.

For the reasons that follow, we will affirm.

       Johnson filed a civil rights complaint in the United States District Court for the

Eastern District of Pennsylvania in 2013, alleging that the Southeastern Transportation

Authority (“SEPTA”) and its counsel, Jonathan P. Rarden, committed fraud while

defending his state court lawsuit. In an order entered on October 9, 2013, the District

Court sua sponte dismissed the complaint on the ground that Johnson’s claims were

barred by the Rooker-Feldman doctrine.1 Johnson’s appeal to this Court was dismissed

for failure to prosecute in 2014, see C.A. No. 13-4374. Johnson then tried several times,

unsuccessfully, to amend his complaint.

       On June 20, 2014, Johnson filed a motion to alter or amend the judgment under

Federal Rule of Civil Procedure 60(b)(3), alleging fraud, that there was a conspiracy to

disenfranchise him, and that the defendants had committed professional malpractice. In

an order entered on July 21, 2014, the District Court denied the Rule 60 motion, holding

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923).


                                               2
that Johnson “alleges no facts to support a finding of such egregious conduct. Rather, his

claim rests on a mix of insinuation and misunderstanding of the electronic docket entries

in his case.” Johnson appealed, and we affirmed, see Johnson v. Rardin, 627 F. App’x

140 (3d Cir. 2015). Johnson also unsuccessfully sought mandamus relief in this Court.

       On November 15, 2016, Johnson filed another motion for relief from judgment,

this time pursuant to Rule 60(b)(4). He alleged that the District Court’s order dismissing

his complaint was void in light of fraud upon the court, but he otherwise repeated his

previous allegations that SEPTA’s counsel had conspired to disenfranchise him; that

SEPTA had “defaulted in this action in state court;” and that SEPTA’s counsel had

committed professional malpractice. Johnson noted that a void judgment must be

reopened; the matter is not discretionary. In an order entered on November 22, 2016, the

District Court denied the motion, concluding that Johnson alleged no facts to support his

claims. Johnson appealed and submitted a motion for appointment of counsel on appeal,

which we denied. We also denied his motion for reconsideration and summary reversal.

The matter is now briefed and ripe for disposition.

       We have jurisdiction under 28 U.S.C. § 1291. “On motion and just terms, the

[District Court] may relieve a party or its legal representative from a final judgment,

order, or proceeding” where “the judgment is void.” Fed. R. Civ. P. 60(b)(4). Our

review of the denial of a Rule 60(b)(4) motion is plenary. See Page v. Schweiker, 786
F.2d 150, 152 (3d Cir. 1986).

       We will affirm. In his brief, Johnson contends that the appellees have conspired to

disenfranchise him and that the District Court’s November 22, 2016 judgment “should


                                             3
never have been scanned into the record, being clearly void and also indicating … some

type of collusion between the clerk and the” appellees, Appellant’s Brief, at 2. A “void

judgment is one so affected by a fundamental infirmity that the infirmity may be raised

even after the judgment becomes final.” United Student Aid Funds, Inc. v. Espinosa, 559
U.S. 260, 270 (2010) (citing Restatement (Second) of Judgments 22, § 12 (1980)). “Rule

60(b)(4) applies only in the rare instance where a judgment is premised either on a certain

type of jurisdictional error or on a violation of due process that deprives a party of notice

or the opportunity to be heard.” Id. (citations omitted).

       The District Court properly denied Johnson’s Rule 60(b)(4) motion. Johnson has

alleged no facts to support his claim that the District Court’s 2013 judgment is void. To

the extent that he has argued that the November 21, 2016 Order denying his Rule

60(b)(4) motion is void because it was electronically signed by the District Court, we

note that Local Rule of Civil Procedure 5.1.2(13) gives the “traditional” and necessary

force and effect to orders filed electronically without the original signature of a judge.

E.D. Pa. Local Civ. R. 5.1.2(13).

       For the foregoing reasons, we will affirm the order denying Johnson’s Rule

60(b)(4) motion.




                                              4